Woods, J.
The plaintiff, to maintain his action, relies upon a collector’s deed, against the validity of which several objections have been urged.
1. No return appearing upon the warrant calling the town meeting at which the tax was voted and the officers chosen, the persons who had been selectmen in 1842, and whose duty it had been to make such return,. were, upon motion, and upon satisfactory evidence that the facts would justify them, permitted by the court to make the proper return, and the town clerk for that year had leave also to amend the record accordingly.
Leave is often granted to officers, whose returns of their doings, or records of public transactions, are by law made evidence, to correct errors or to supply omissions, to conform to the truth. The interest which the public have in the correctness and fullness of the record, and the responsibility of the officer himself for the accuracy of his own doings, are *294primarily a good cause for granting such indulgences tending to the promotion of reasonable objects. And it has never been deemed an objection to the amendment of a return or a record, that proceedings were pending which might be affected by it, except that where rights or claims bona fide have intervened, amendments that would entirely defeat them, have in some instances been denied.
The extent to which such claims would be regarded, in settling applications to amend the returns and records of town officers, was discussed somewhat in Gibson v. Baily, 9 N. H. Rep. 168, in which case it was held, in substance, that where the record contains enough to lead to a reasonable belief that all that was necessary was done, and that a correct record might have been made, the purchaser, having access to such records, should take the land subject to the right of others, whom it might concern to have the record amended.
We think this case falls within the principles there laid down. The warrant itself was recorded, with evidence on its face of having been seasonably issued. The meeting was held in pursuance of its exigency, and a record of the meeting accordingly made up. All the facts stated in the return might reasonably be presumed by any one searching the records for information, and that the omission to enter such return upon the warrant, was not owing to the omission of the formal acts, of which the return would have furnished evidence. It appeared to the court of common pleas that these formalities were complied with, and they correctly allowed the amendments.
2. Another exception relates to the official oaths of the selectmen and collector. The question is similar to that which arose in Cardigan v. Page. But the subject was adverted to in the later case of Tucker v. Aiken, 7 N. H. Rep. 113, in which the doctrine is laid down, that the regularity of the election, or the qualification of an officer de facto, who is in, under the color of an election, cannot be drawn *295in question in an action to which he is not a party. Nothing more is necessary than to show that the officers were such de facto, according to the definition given in that case. In Pike v. Hanson, 9 N. H. Rep. 491, the action was against the selectmen, for an illegal assessment. It was therefore necessary that they should show themselves qualified in all respects to make an assessment.
3. But there is no evidence that the sale was made to the highest bidder. This is imperatively demanded by the statute, and the want of the proper evidence that the land was so sold, was in Cardigan v. Page, before cited, considered a fatal defect in the proceedings. 1 N. H. Laws 564.
4. Another fatal defect in the title, is a total want of an intelligible description of the premises in the deed; an objection which equally applies to the tax-bill to which the descriptive part of the deed refers. The latter was not in conformity with the law, which requires land so situated to be particularly described. N. H. Laws 556. But the exception taken is to the deed, which, upon well known and familiar principles, is void for uncertainty. It neither contains within itself an intelligible description, nor refers to any thing else which aids in identifying the land sought to be conveyed. There must be

Judgment on the verdict.